Name: Council Regulation (EEC) No 2089/88 of 11 July 1988 imposing a definitive anti-dumping duty on imports of oxalic acid originating in Taiwan and South Korea
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 7. 88 Official Journal of the European Communities No L 184/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2089/88 of 11 July 1988 imposing a definitive anti-dumping duty on imports of oxalic acid originating in Taiwan and South Korea Commission accordingly considers the results of the investigation set out in Regulation (EEC) No 699/88 to be definitive . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), as amended by Regulation (EEC) No 1761 /87 (2), and in particular Article 12 thereof, Having regard to the proposal from the Commission, submitted after consultations within the Advisory Committee as provided for by the abovementioned Regulation, Whereas : A. Provisional measures ( 1 ) By Regulation (EEC) No 699/88 (3) the Commission imposed a provisional anti-dumping duty on imports of oxalic acid originating in Taiwan and South Korea. D. Injury (4) No new evidence concerning injury to the Community industry was presented. The conclusions concerning injury set out in Regulation (EEC) No 699/88 are therefore confirmed. (5) The Council accordingly shares the Commission's opinion that the facts as definitively established show that the dumped imports of oxalic acid originating in Taiwan and South Korea must be considered to have caused material injury. ' E. Community interest (6) No new information concerning the Community interest has been submitted since the provisional duty was imposed, and the conclusions concerning the Community interest set out in Regulation (EEC) No 699/88 therefore remain unchanged. In those circumstances definitive anti-dumping measures must be imposed on imports of oxalic acid originating in Taiwan and South Korea in order to protect Community interests . F. Definitive duty (7) The Community industry concerned and other interested parties claimed that, in view of the failure of the producers/exporters of the Korean products to cooperate, it was wrong for the duty imposed on the product originating in South Korea to be less than that imposed on the product originating in Taiwan. Some of them even claimed that, in view of the differences between the verified data and the data taken from Nimexe statistics, had the South Korean producers/exporters cooperated fully with the investigation it is more than likely that the data which would have been used to B. Subsequent proceeding (2) After the provisional duty has been imposed, some of the parties concerned, including the complainant (DAVSA), made known their views concerning that duty. Some of them also asked to be informed of the essential facts and considerations on the basis of which the Commission proposed to recommend definitive measures. Those requests were granted. C. Dumping (3) No new evidence of dumping has been received since the provisional duty was imposed. The (') OJ No L 201 , 30. 7. 1984, p . 1 . 0 OJ No L 167, 26. 6 . 1987, p . 9 . 0 OJ No L 72, 18 . 3 . 1988, p. 12. No L 184/2 Official Journal of the European Communities 15. 7. 88 terminated the proceeding without imposing anti-dumping duties on imports from the exporter ' concerned. calculate the anti-dumping duty to be imposed on South Korea would have been adjusted downwards in the same proportions as the data used to calculate the anti-dumping duty to be imposed on Taiwan, which would have resulted in a definitive anti-dumping duty for the South Korean product comparable to that for the product originating in Taiwan. , H. Collection of the provisional duty (9) In view of the seriousness of the dumping and the injury caused the whole of the amounts secured by way of the provisional anti-dumping duty imposed on imports of oxalic acid originating in Taiwan and South Korea should be definitively collected, After examining all pertinent information in its possession, the Commission decided that it could not be certain that, had the South Korean producers/exporters cooperated fully with the investigation, the data used to calculate the provisional anti-dumping duty would not have been more disadvantageous than the data used in Regulation (EEC) No 699/88 and that in any case the imposition of a lower duty on the South Korean product than that imposed on a product originating in a country which had cooperated with the investigation would reward non-cooperation and make it possible to evade duties . HAS ADOPTED THIS REGULATION : For these reasons it was considered appropriate to fix the definitive anti-dumping duty for the product originating in either Taiwan or South Korea at the level of the provisional anti-dumping duty imposed on the product originating in Taiwan, i.e. 20,21 % of the net, free-at ­ Community-frontier price of the product concerned. ( Article 1 1 . A definitive anti-dumping duty is hereby imposed on imports of oxalic acid falling within CN code 2917 11 00 originating in Taiwan and South Korea. 2. The amount of this duty, expressed as a percentage of the net, free-at-Community-frontier price, not cleared through customs, shall be 20,21 % for the product originating in Taiwan and South Korea. The free-at-Community-frontier prices shall be net prices where the terms of sale are such that payment is to be made within 30 days of the date of delivery. They shall be increased or reduced by 1 % for each month by which this period is shortened or lengthened. 3 . The duty shall not apply to imports of oxalic acid produced and exported by Uranus Chemicals Co. Ltd, Hsin Chu, Taiwan. G. Undertaking \ (8) When Uranus Chemicals Co. Ltd, Hsin Chu, Taiwan, was informed that the main conclusions of the preliminary investigation concerning the product originating in Taiwan had been confirmed, it gave an undertaking concerning its exports to the Community. 4. The provisions in force concerning customs duties shall apply. Article 2 Amounts secured by way of the provisional anti-dumping duty imposed on imports of oxalic acid originating in Taiwan ancj South Korea by Regulation (EEC) No 699/88 shall be definitively collected. The main effect of the undertaking is to bring the prices of exports .to the Community up to a level which the Commission considers sufficient to eliminate the injury caused by the imports concerned, given the prices of those imports and the margin by which they undercut the internal Community threshold price needed to guarantee an efficient Community producer sufficient income to enable him to continue his activities . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. The Commission judged that undertaking to be acceptable and accordingly accepted it and 15. 7. 88 Official Journal of the European Communities No L 184/3 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1988 . For the Council The President P. ROUMELIOTIS